DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4 in the reply filed on 2/9/2022 is acknowledged. Claims 5-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/9/2022.
Claim Objections
Claim 1 objected to because of the following informalities: “two or more allyloxycarbonyl groups at a terminal” is suggested to be replaced with “two or more allyloxycarbonyl groups at a terminal”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for 5 species listed in paragraph 0121 PGPub, does not reasonably provide enablement for the limitation “a peroxyester-based radical polymerization initiator in which a radical residual ratio after 5 hours at 50°C is 10% or more and 80% or less” as instantly claimed. One of ordinary skill in the art would not reasonably be able to select a suitable compound from an infinitely large group to make the invention without undue experimentation. 
Claim 1 recites “a radical residual ratio”, shouldn’t it be “a radical residual content”?
Claim 3 recites “(vii) a poly(allyl carbonate) mixture including a poly(allyl carbonate) compound of a mixture of diethylene glycol…., and a diethylene glycol bis(allyl carbonate)”, a poly(allyl carbonate) compound of diethylene glycol is diethylene glycol bis(allyl carbonate). Clarification is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukada et al (JP2005266794).
In setting forth this rejection a machine translation of JP2005266794 has been relied upon and all citations to paragraph numbers in the discussion below are with respect to the machine translation.
Fukada teaches a polymerizable composition comprising diethylene glycol bisallyl carbonate, an initiator mixture of peroxyester based initiator 1,1,3,3-tetramethylbutylperoxy-2-ethylhexanoate and another initiator 1,1-bis(t-butylperoxy) 3,3,5-trimethylcyclohexane [0043]. The peroxyester based initiator can also be 1,1,3,3-tetramethylbutylperoxy-neodecanoate, t-hexylperoxypivalate or t-hexyl peroxyneodecanoate [0033]. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable Fukada et al (JP2005266794) in view of Romano et al (EP0035304). 
Fukada teaches the limitation of claim 1, as discussed above. 
Fukada does not teach the monomer including an oligomer thereof.
However, Romano discloses a method of making diethylene glycol bisallyl carbonate which is absolutely colorless and free from impurities. The final product is a mixture of monomer and oligomer (pages 1-2). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the mixture of Romano to prepare optical lens. 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable Fukada et al (JP2005266794) in view of Zanini et al (US 2007/0242219) or Uchida et al (US 2007/0181902). 
Fukada teaches the limitation of claim 1, as discussed above. 
Fukada does not teach a polyol like claimed.
However, both Zanini and Uchida discloses an optical article and teaches using polyethylene glycol to facilitate release of an optical article from a mold part. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include polyethylene glycol in the compositin of Fukada to facilitate mold releasing. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763